Citation Nr: 1427391	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) pension benefits in the amount of $9,000.00, to include whether the debt was properly created.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active military service from February 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin, Regional Office (RO), which denied a waiver of recovery of an overpayment of VA pension benefits in the amount of $9,000.00.  The Montgomery, Alabama, RO currently has jurisdiction of the Veteran's file.

In May 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of such hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals several documents relevant to the Veteran's appeal, to include a May 2008 Demand letter from the Debt Management Center; an August 2010 statement from the Veteran; the January 2012 notice of disagreement; the November 2013 Informal Hearing Presentation; and the May 2014 Board hearing transcript.  The VBMS file does not contain any documents at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal (expanded, as reflected on the title page) is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.



REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c) (1) (2013); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  Accordingly, this matter is part and parcel of the overall claim seeking entitlement to waiver of overpayment of VA pension.

The Veteran seeks a waiver of overpayment of VA pension benefits.  The AOJ has denied such request on the basis that he did not timely request such waiver.  

In an August 2010 correspondence, the Veteran requested an audit in regard to the $9,000.00 debt, as he indicated that he did not think the debt was correct.  It is unclear whether or not the Veteran received an accounting of the debt.  As such, he should be provided with an accounting of such on remand.  Additionally, in his April 2012 substantive appeal, the Veteran stated that he went into the RO in Montgomery, Alabama, within the 180-day period and told him he did not agree with the decision, or the amount of the debt (i.e., the validity of the debt).  Further, a November 2013 Appellate Brief Presentation submitted by the Veteran's representative includes the issue of the validity of the debt.  Finally, during his May 2014 hearing, the Veteran testified that the debt was not valid because his hardship has existed for many years.  He stated that he asked VA to explain why there was an overpayment; however, it was never explained to him.

The Board notes that an August 2013 Memorandum documents that the Veteran's Income Verification Match (IVM) folder has unfortunately been destroyed.  In this memorandum, it is noted that all adjudicative actions had been reviewed, to include the validation of the creation of the debt.  The Board notes, however, the AOJ has not adjudicated the issue of whether the debt in the amount of $9,000.00 for overpayment of VA pension benefits is valid.  The Board therefore finds that remand of the Veteran's validity of debt claim is warranted for adjudication by the AOJ. 

The claim of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $9,000.00 is inextricably intertwined with the claim of whether the debt is valid.  In other words, development of the Veteran's validity of debt claim may impact his waiver of overpayment claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided an audit of his account in writing, which clearly shows the calculation of the debt.  A copy of the audit should be associated with the record on appeal.

2.  Adjudicate the Veteran's claim of whether the debt in the amount of $9,000.00 for overpayment of VA pension benefits is valid.  

3.  Thereafter, readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $9,000.00 in light of all pertinent evidence and legal authority.  If the decision remains adverse in any way, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  The Veteran and his representative must then be afforded an opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

